DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
In line 2 of claim 7, the examiner suggests changing “wherein change of local characteristic impedance of the bending part relative to characteristic” to --wherein a change of a local characteristic impedance of the bending part relative to a characteristic-- for grammatical reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US PGPub 20170025733)
Kato et al. discloses in Figs. 1C, 2C, & 4A:
A flexible substrate (base 100, para [0032]) bent at a bending part (second portion 120, shown as bent in Fig. 1C, para [0038]) comprising: 

a high-frequency signal line (signal conductor 300) provided on the first main surface of the dielectric plate (para [0033]); 
and a ground conductor (400) provided on the second main surface of the dielectric plate (para [0034]), 
wherein the high-frequency signal line and the ground conductor form a micro strip line (para [0034]), 
a local absent part (an opening 450 of the second portion, para [0048]) facing the high-frequency signal line is provided on the ground conductor only at the bending part (specific openings are provided to the second portion, para [0048]), 
and the absent part has a structure of a window shape in which the ground conductor is absent and is not covered with a conductor film (as seen in Fig. 4A).

	As per claim 7:
	Kato et al. discloses in Figs. 1C, 2C, & 4A:
A change of a local characteristic impedance of the bending part relative to a characteristic impedance of a flat part of the flexible substrate is compensated (para [0051]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843